DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims do not teach or reasonably suggest a watch-type mobile terminal comprising: “operating the watch-type mobile terminal in an analog clock mode by displaying, through the hour hand and the minute hand, an hours component and a minutes component of a current 15time receiving a digital mode request configured to switch an operation mode of the watch-type mobile terminal into a digital clock mode; based on receipt of the digital mode request,61Attorney Docket No.: 20519-0395001 Client Ref. No.: 17DSG033US02/PO17-00390US; LGE Ref.: 17DSGO33US02displaying, through the display unit, a numerical representation of the hours component and the minutes component of the current time; and displaying a seconds component of the current time by 5controlling both the hour hand and the minute hand to indicate the seconds component of the current time” in combination with the remaining limitations of the claims.
The closest prior art is considered to be Furetta (US 2007/0109918) and Forsey (US 7,445,374). Furetta discloses that it is known in the prior art to have a digital display representation of a watch which digits indicate the hours and minutes of the current time (see Fig. 2). Alternatively, Forsey discloses it is known in the prior art to have a mode switch between the minutes and hours hands to display the current minutes and hours of the current time and seconds, see Fig. 1 and col. 3 line 35-col. 4 line 10. However, this mode switch is to a chronograph mode and not a representation of measuring the current seconds with the hour and minute hand in the way that is claimed by the instant invention. Further, while “controlling” is a broad limitation, in light of the specification, this limitation does not appear to go beyond the scope of enablement nor is it indefinite as it is consistent with the description of the hands being overlapped. However, it is noted that overlapping hands is the only embodiment disclosed. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844